Title: From Thomas Jefferson to ——, 13 April 1781
From: Jefferson, Thomas
To: Unknown



Sir
In Council Apr. 13. 1781.

The Council having determined that Colo. Elligood should be permitted to go into the enemy’s line[s] or to any other part of the Continent in possession of the enemy, I am to ask the favour of you to furnish him with a parole. Colo. Curle will take charge of the parole and find a means of conveying it after signed to you. I am with great respect Sir Your most obedt. servt.,

Th: Jefferson

